     Case 2:21-cv-00108-JAM-AC Document 10 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY IMPERIAL,                                No. 2:21-cv-00108 JAM AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    DEPARTMENT OF VETERANS
      AFFAIRS, et al.,
15
                         Defendants.
16

17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On March 10, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 8. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 10, 2021, are adopted in full; and

28          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
                                                       1
     Case 2:21-cv-00108-JAM-AC Document 10 Filed 04/27/21 Page 2 of 2


 1   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 2

 3
     DATED: April 26, 2021                         /s/ John A. Mendez
 4
                                                   THE HONORABLE JOHN A. MENDEZ
 5                                                 UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
